 

Exhibit 10.22

Equillium, Inc.

FIRST AMENDMENT TO

OFFER LETTER

 

This First Amendment to Offer Letter (this “Amendment”), amending that certain
Offer Letter (the “Offer Letter”), dated June 1, 2018, by and between Equillium,
Inc. (the “Company”) and Bruce D. Steel (the “Executive”), is entered into
effective as of January 1, 2020.  Capitalized terms used herein which are not
defined herein shall have the definition ascribed to them in the Offer Letter.

RECITALS

Whereas, the Company and the Executive have previously entered into the Offer
Letter; and

Whereas, the Company and the Executive desire to amend the Offer Letter as set
forth herein.

AGREEMENT

Now, Therefore, in consideration of the foregoing and the promises and covenants
contained herein and in the Offer Letter, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.First Paragraph of the Offer Letter.  The reference to “President and Chief
Business Officer” contained in first paragraph of the Offer Letter is hereby
amended and restated such that it shall be “President and Chief Executive
Officer.”

2.Second Paragraph of the Offer Letter.  The first sentence of the second
paragraph of the Offer Letter is hereby amended and restated in its entirety to
read as follows:

“You will report to the Board of Directors.”

 

3.Fourth Paragraph of the Offer Letter.  The reference to “$375,000” contained
in fourth paragraph of the Offer Letter is hereby amended and restated such that
it shall be “$400,000.”

4.Fifth Paragraph of the Offer Letter.  The reference to “thirty-five percent
(35%)” contained in fifth paragraph of the Offer Letter is hereby amended and
restated such that it shall be “sixty percent (60%).”

5.Eighth Paragraph of the Offer Letter.  The reference to “a Deemed Liquidation
Event (as defined in the Company’s Amended and Restated Certificate of
Incorporation, as

1

 

--------------------------------------------------------------------------------

 

amended from time to time)” contained in eighth paragraph of the Offer Letter is
hereby amended and restated such that it shall be “the effective date of a
Change in Control (as defined in the Company’s 2018 Equity Incentive Plan).”

6.Effect of Amendment.  Except as expressly modified by this Amendment, the
Offer Letter shall remain unmodified and in full force and effect.

7.Governing Law.  This Amendment shall be governed by the laws of the State of
California, without regard to any conflicts of law principals thereof that would
call for the application of the laws of any other jurisdiction.

8.Counterparts.  This Amendment may be executed via facsimile or electronic
(i.e., PDF) transmission and in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

2

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this First Amendment to Offer
Letter as of the date first written above.

 

COMPANY:

 

 

 

Equillium, Inc.

 

 

 

 

 

 

 

By:

/s/ Daniel M. Bradbury

 

 

 

 

Name:

Daniel M. Bradbury

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Bruce Steel

 

Bruce D. Steel

 

 

216748496 v2